OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                        AUSTIN




Honorable Ynrphy Cole
County Auditor
Liberty County
Liberty, Texas
mar Sir:




                                            letter of Angaat
14. 1939, in rrh                            onor this attpsrt-
ment relative to                        es permitted under
                                          11'8Annotated Texas



                                   111 336, chapter &3a,
                                   gular Session, Forty-
                                   *Ho train or qombina-
                                   a 0pmda    alone shall
                                  more than three (3) feet
                                   aor, exaept, baahereln-
                                 &I r0ui (4) red  beyond

                              nOUS
                   r the 8a.818     Bill 336 &VU8
                   issuance or a speofal petit rot
               or combinationor rehiales to exceed
              6r 45 feet.
          *The questionwhich we wish answered ia this:
     Does a special.permit whiah allows a length of
     more than 45 feet Imply the right of aarrierto
     haal a load nhlah wi-11extend more than 3 feet in
     front or more than 4 feet in the rear of hia ve-
     hick?"
Honorable lturphyCole, Page 2


          so much 0r seotion 2 0r Artiole 827a as is pertii;.
                                                          +
nent reeds as rollows:
          "It shall be unlawful aa aonstitutea mis-
     aemanor ror any person to drive, operate or move
     or for the owner to aaase or permit to be driven,
     operated, or moved on any highway, any rehlole or
     vehiales or a sine or weight exaeeaing the llml-
     tatlons stated in this Act or any vehiale or ve-
     hicles whlah are not oonstruatedor equipped as
     required in this Act, or to transport thereon any
     load or loads exceedlag the dimensions or weight
     pmSt3ribea in this Aat; provided the department,
     aoting direatly orthrough its agent or agents
     designatingIn each aounty shall have aud is here-
     by granted authority to grant permits llmltea to
     periods of ninety (90) days or less ror the trans-
     portationover state highways of suah overweight
     or oversize or overlengthaommoditiesas eannot
     be reasonablydismantledor for the operation
     over state highways or super-heavyand oreraise
     equipment for the transportationor suah orers%e
     or overweightor orerlength oomamdities as aan-
     not be reasonablydismantled; . . .O
         Article 827a, Section 3, paragraph a, reads as
r0im8:

          %o motor rehiale, commeroialmotor rehi-
     cle, trnak-trailer,trailer, or semi-trailer
     shall exceed a length or thirty-rive (35) r60t,
     and no combinationof sash rehiales coupled te-
     gather shall ssaeed a total length of forty-
     rive (4.5)feet, unless such vehicle or aomblna-
     tions of vehiales is operated exaluelvelyw%th-
     in the limits of an incorporatedcity or town."
          As you have indiaated In the quoted portion of
your letter, Seatlon 2 of Artlale 827a makes prorisions
ror the issuance of speoial permits for the operation over
state highways or oversized equipment in the event such
equipment is necessary ror the transportatfon0r a-r-
weight, oversired or orerlength aomnoditieswh%ah aannot
be reasonablydismantled.:This provision creates an ex-
ception to the length speoiiiedIn paragraph Q 0r aeotion
3, Article 827a, ror vehicles and .a combinationei tehloles.
                                                                339



   Eonorablo b%rphycolele,Fages


             You will note that paragraph d. Saatioti3, Artl-
   ale 8g7a, provides that'narehlale or aomblnatlonet ve-
   hi0108 shall aarry a load whioh extends more than thraa
   r6et beyond the front thereofnor"axoapt as herelnbefora
    toYbled  more then ioar feet bemad the mar th6MOi'
   t!zzimf ng togatherall or the above-quotedatatatorl,  &a-
   vIaions we llnd that the Legislatorsprohlblted any va-
   hlole or oomblnatlon0r vehlalea rr0laoarrying a i0aa
   rhiah extended core than thrae r80t beyond the rront or
   the vahlola or aomblnatloaand did aot provide ror any
   ueeptloa to thla raqalremsst,bat the wardfng or para-
   graph d, Saatlon 3, Artlola &37a, makes it aqaallr olaar
   that the Laglalaturadid antlalpate that an ovarlagf;h
   icurd ml&t extend sum than r00r r06t beyond tha re+r 0r
   thb aMwayin& vehicle Of oombinatlon.orvehlalea.
             It Is, theraZWe, the opinion or this Dapartmant
   that a apeofal permit ror the~operat1onof an overl6a&h
   vehlole boas aot *ly the rlghti0r a oarrier to haal a
   lOad rhioh extends mora than three feet beyond the imnt
   br th6 vehlale. On ths other hand, a pualt ror the trana-
   portatloa0r oterleqth 6ommedlti68or r0r the bpemticin
   or overalaa.eqalwt    ior the traasportatlon09 aaoh ovar-
   length oammoditleadoas oarry with it as an inaldentalpr&v-
   ileg. the rlghttoertsn(lt~lloa6iias~as~ry,moretban
   tom rw    rror th6 rear 0r mob ~0hf0~0.
                                   .
             The other qaaatlon presented tD y-oar16thr ra-
   qaeats that na det.enafn6what la meant by the *rear* or
   a vehlolm amd we prmeamethat  you rerar to th6 .lan@iage
   or pongmph d, Seatloa S or Artlola BaOa, wa ragret to
   advise you that th6 Issue rhloh yea hare prosant i6 008
   parely or llaotand la not a aubjoot apoa which this Mpart-
   meat ean attain* tQ mnder an oplnloa.
                                     Year6 very traly
APPROVED8EP 16, 19%


     &M-i-4-
ATTORNEY GENERAL OS TEXAS


   RC:X&